Mahoney, P. J.
Appeal from a decision of the Workers’ Compensation Board, filed November 1, 1984.
The sole issue in this case is whether the employer and its insurance carrier timely filed a notice of right to reimbursement by the Special Disability Fund with the Workers’ Compensation Board pursuant to Workers’ Compensation Law § 15 (8) (f). The Board found, as matters of fact, that the employer and carrier timely filed the notice, that the Board’s copy was missing and that the late filing, which occurred after the last date for filing, was simply to replace the missing copy. Resolution of such questions of fact is within the province of the Board. Here, the decision is supported by ample testimonial and documentary evidence in the record.
Decision affirmed, with costs to the employer and its insurance carrier. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.